Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/695,473, filed 11/26/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes as a continuation of the above cited application.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  The certified copies of the foreign priority document were received in parent application 16/695,473, filed 11/26/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim limitation “a network system comprising a first node and a second node…” may be broadly interpreted as being directed to “a software system” per se.  The claim does not include language that further specifies what “a first node” or “a second node” refers to and thus, using the broadest reasonable interpretation, these nodes may be directed to “software nodes.”  In addition, the original specification of the application states that the disclosed invention may be implemented as a software product (Par. 0196).  Thus, independent claim 24 is considered to cover non-statutory subject matter under 35 USC 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 11,246,056 (hereinafter US Pat. 056).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 of the application, claim 1 of US Pat. 056 shows:
Application
US Pat. 056
1. A packet sending method, comprising: 

receiving, by a first node, a first broadcast data packet sent by a second node; and 

if the first broadcast data packet is consecutive to a latest data packet saved by the first node, and the first node does not receive, within a first preset time period, a first acknowledgement indication for the first broadcast data packet of the second node, sending, by the first node, a first broadcast acknowledgement packet when the first preset time period elapses, 

wherein the first broadcast acknowledgement packet, wherein the first broadcast acknowledgement packet indicates that the first broadcast data packet is received.
1. A packet sending method, comprising: 

receiving, by a first node, a first broadcast data packet sent by a second node; and 

if a sequence number of the first broadcast data packet equals 1 plus a sequence number of a latest data packet saved by the first node, and the first node does not receive, within a first preset time period, a first acknowledgement indication for the first broadcast data packet of the second node, sending, by the first node, a first broadcast acknowledgement packet when the first preset time period elapses, wherein the first broadcast acknowledgement packet comprises the first acknowledgement indication, and the first acknowledgement indication comprises the sequence number of the first broadcast data packet and an address of the second node.


Regarding claim 2 of the application, claim 1 of US Pat. 056 shows:
Application
US Pat. 056
2. The method according to claim 1, wherein when a sequence number of the first broadcast data packet equals 1 plus a sequence number of the latest data packet saved by the first node, the first broadcast data packet is determined as consecutive to the latest data packet saved by the first node.
1. … if a sequence number of the first broadcast data packet equals 1 plus a sequence number of a latest data packet saved by the first node, and the first node does not receive, within a first preset time period, a first acknowledgement indication for the first broadcast data packet of the second node, sending, by the first node, a first broadcast acknowledgement packet when the first preset time period elapses, wherein the first broadcast acknowledgement packet comprises the first acknowledgement indication, and the first acknowledgement indication comprises the sequence number of the first broadcast data packet and an address of the second node.


Regarding claim 3 of the application, claim 1 of US Pat. 056 shows:
Application
US Pat. 056
3. The method according to claim 1, wherein the first broadcast acknowledgement packet comprises the first acknowledgement indication, and the first acknowledgement indication comprises a sequence number of the first broadcast data packet and an address of the second node.
1. … if a sequence number of the first broadcast data packet equals 1 plus a sequence number of a latest data packet saved by the first node, and the first node does not receive, within a first preset time period, a first acknowledgement indication for the first broadcast data packet of the second node, sending, by the first node, a first broadcast acknowledgement packet when the first preset time period elapses, wherein the first broadcast acknowledgement packet comprises the first acknowledgement indication, and the first acknowledgement indication comprises the sequence number of the first broadcast data packet and an address of the second node.


Regarding claim 4 of the application, claim 2 of US Pat. 056 shows:
Application
US Pat. 056
4. The method according to claim 1, further comprising: 

starting, by the first node, a first timer and a second timer if the first node has a subnode, wherein timing duration of the first timer is the first preset time period, timing duration of the second timer is a second preset time period, and the second preset time period is less than the first preset time period; and 

if the first node does not receive, within the second preset time period, a second acknowledgement indication, sent by any one subnode of the first node for the first broadcast data packet, sending, by the first node, the first broadcast data packet when the second preset time period elapses.
2. The method according to claim 1, further comprising: 

starting, by the first node, a first timer and a second timer if the first node has a subnode, wherein timing duration of the first timer is the first preset time period, timing duration of the second timer is a second preset time period, and the second preset time period is less than the first preset time period; and 

if the first node does not receive, within the second preset time period, a second acknowledgement indication, sent by any one subnode of the first node for the first broadcast data packet, sending, by the first node, the first broadcast data packet when the second preset time period elapses.


Regarding claim 5 of the application, claim 3 of US Pat. 056 shows:
Application
US Pat. 056
5. The method according to claim 4, wherein the second preset time period is inversely proportional to a quantity of subnodes of the first node.
3. The method according to claim 2, wherein the second preset time period is inversely proportional to a quantity of subnodes of the first node.



Regarding claim 6 of the application, claim 4 of US Pat. 056 shows:
Application
US Pat. 056
6. The method according to claim 2, further comprising: starting, by the first node, a third timer when the first node sends the first broadcast data packet, wherein timing duration of the third timer is a third preset time period, and the third preset time period is greater than the first preset time period; and 

if the first node does not receive, within the third preset time period, a third acknowledgement indication for the first broadcast data packet of the first node, retransmitting, by the first node, the first broadcast data packet when the third preset time period elapses.
4. The method according to claim 2, further comprising: starting, by the first node, a third timer when the first node sends the first broadcast data packet, wherein timing duration of the third timer is a third preset time period, and the third preset time period is greater than the first preset time period; and 

if the first node does not receive, within the third preset time period, a third acknowledgement indication for the first broadcast data packet of the first node, retransmitting, by the first node, the first broadcast data packet when the third preset time period elapses.


Regarding claim  7 of the application, claim 5 of US Pat. 056 shows:
Application
US Pat. 056
7. The method according to claim 1, wherein a first acknowledgement indication for the first broadcast data packet of the second node comprises at least one of a second broadcast data packet and a second broadcast acknowledgement packet, wherein the second broadcast data packet comprises a data field and the first acknowledgement indication, and the second broadcast acknowledgement packet comprises the first acknowledgement indication.
5. The method according to claim 1, wherein in determining that the first node does not receive, within a first preset time period, a first acknowledgement indication for the first broadcast data packet of the second node, the method comprises: 

determining, by the first node, that at least one of a second broadcast data packet and a second broadcast acknowledgement packet is not received within the first preset time period, wherein the second broadcast data packet comprises a data field and the first acknowledgement indication, and the second broadcast acknowledgement packet comprises the first acknowledgement indication.




Regarding claim 8 of the application, claim 6 of US Pat. 056 shows:
Application
US Pat. 056
8. The method according to claim 1, further comprising: if the first broadcast data packet is a repeatedly received packet over a latest data packet saved by the first node, and the first broadcast data packet carries an address of the first node, determining, by the first node, to skip retransmitting the first broadcast data packet; or if the first broadcast data packet is a repeatedly received packet over a latest data packet saved by the first node, and the first broadcast data packet carries an address of a parent node of the first node, determining, by the first node, to skip sending the first broadcast acknowledgement packet.
6. The method according to claim 1, further comprising: if a sequence number of the first broadcast data packet equals a sequence number of a latest data packet saved by the first node, and the first broadcast data packet carries an address of the first node, determining, by the first node, to skip retransmitting the first broadcast data packet; or if a sequence number of the first broadcast data packet equals a sequence number of a latest data packet saved by the first node, and the first broadcast data packet carries an address of a parent node of the first node, determining, by the first node, to skip sending the first broadcast acknowledgement packet.


Regarding claim 9 of the application, claim 6 of US Pat. 056 shows:
Application
US Pat. 056
9. The method according to claim 1, wherein when a sequence number of the first broadcast data packet equals a sequence number of the latest data packet saved by the first node, the first broadcast data packet is determined as a repeatedly received packet over the latest data packet saved by the first node.
6. The method according to claim 1, further comprising: if a sequence number of the first broadcast data packet equals a sequence number of a latest data packet saved by the first node, and the first broadcast data packet carries an address of the first node, determining, by the first node, to skip retransmitting the first broadcast data packet; or if a sequence number of the first broadcast data packet equals a sequence number of a latest data packet saved by the first node, and the first broadcast data packet carries an address of a parent node of the first node, determining, by the first node, to skip sending the first broadcast acknowledgement packet.




Regarding claim 10 of the application, claim 7 of US Pat. 056 shows:
Application
US Pat. 056
10. The method according to claim 1, further comprising: if the first broadcast data packet is not consecutive to a latest data packet saved by the first node, determining, by the first node, a first missing data packet, and starting a fourth timer, wherein timing duration of the fourth timer is a fourth preset time period; and 

if the first node does not receive the first missing data packet within the fourth preset time period, sending, by the first node, a first negative acknowledgement indication to a parent node of the first node, wherein the first negative acknowledgement indication comprises a sequence number of the first missing data packet, so as to instruct the parent node of the first node to send the first missing data packet.
7. The method according to claim 1, further comprising: if a sequence number of the first broadcast data packet is greater than 1 plus a sequence number of a latest data packet saved by the first node, determining, by the first node, that a data packet whose sequence number is between 1 plus the sequence number of the latest data packet saved by the first node and the sequence number of the first broadcast data packet is a first missing data packet, and starting a fourth timer, wherein timing duration of the fourth timer is a fourth preset time period; and if the first node does not receive the first missing data packet within the fourth preset time period, sending, by the first node, a first negative acknowledgement indication to a parent node of the first node, wherein the first negative acknowledgement indication comprises the sequence number of the first missing data packet, so as to instruct the parent node of the first node to send the first missing data packet.


Regarding claim 11 of the application, claim 7 of US Pat. 056 shows:
Application
US Pat. 056
11. The method according to claim 10, wherein when a sequence number of the first broadcast data packet is greater than 1 plus a sequence number of the latest data packet saved by the first node, the first broadcast data packet is determined as not consecutive to the latest data packet saved by the first node.
7. The method according to claim 1, further comprising: if a sequence number of the first broadcast data packet is greater than 1 plus a sequence number of a latest data packet saved by the first node, determining, by the first node, that a data packet whose sequence number is between 1 plus the sequence number of the latest data packet saved by the first node and the sequence number of the first broadcast data packet is a first missing data packet, and starting a fourth timer, wherein timing duration of the fourth timer is a fourth preset time period; and if the first node does not receive the first missing data packet within the fourth preset time period, sending, by the first node, a first negative acknowledgement indication to a parent node of the first node, wherein the first negative acknowledgement indication comprises the sequence number of the first missing data packet, so as to instruct the parent node of the first node to send the first missing data packet.


Regarding claim 12 of the application, claim 7 of US Pat. 056 shows:
Application
US Pat. 056
12. The method according to claim 11, wherein a first missing data packet comprises one or more data packets whose sequence number is between 1 plus the sequence number of the latest data packet saved by the first node and the sequence number of the first broadcast data packet
7. The method according to claim 1, further comprising: if a sequence number of the first broadcast data packet is greater than 1 plus a sequence number of a latest data packet saved by the first node, determining, by the first node, that a data packet whose sequence number is between 1 plus the sequence number of the latest data packet saved by the first node and the sequence number of the first broadcast data packet is a first missing data packet, and starting a fourth timer, wherein timing duration of the fourth timer is a fourth preset time period; and if the first node does not receive the first missing data packet within the fourth preset time period, sending, by the first node, a first negative acknowledgement indication to a parent node of the first node, wherein the first negative acknowledgement indication comprises the sequence number of the first missing data packet, so as to instruct the parent node of the first node to send the first missing data packet.





Regarding claim 13 of the application, claim 8 of US Pat. 056 shows:
Application
US Pat. 056
13. The method according to claim 2, further comprising: 

receiving, by the first node, a third broadcast acknowledgement packet sent by the second node, wherein the third broadcast acknowledgement packet comprises a sequence number of a third broadcast data packet and an address of a sending node of the third broadcast data packet; 

if the third broadcast acknowledgement packet is used as an acknowledgement to the first node, determining, by the first node, to skip retransmitting the third broadcast data packet; or if the third broadcast acknowledgement packet is used as an acknowledgement to a parent node of the first node, comparing, by the first node, the sequence number of the third broadcast data packet with the sequence number of the latest data packet saved by the first node; 

if the sequence number of the third broadcast data packet equals the sequence number of the latest data packet saved by the first node, determining, by the first node, to skip sending the third broadcast acknowledgement packet; or if the sequence number of the third broadcast data packet is greater than the sequence number of the latest data packet saved by the first node, determining, by the first node, that a data packet whose sequence number is between 1 plus the sequence number of the latest data packet saved by the first node and the sequence number of the third broadcast data packet is a second missing data packet, and starting a fifth timer, wherein timing duration of the fifth timer is a fifth preset time period; and 

if the first node does not receive the second missing data packet within the fifth preset time period, sending, by the first node, a second negative acknowledgement indication to the parent node of the first node, wherein the second negative acknowledgement indication comprises the sequence number of the second missing data packet, so as to instruct the parent node of the first node to send the second missing data packet.
8. The method according to claim 1, further comprising: 

receiving, by the first node, a third broadcast acknowledgement packet sent by the second node, wherein the third broadcast acknowledgement packet comprises a sequence number of a third broadcast data packet and an address of a sending node of the third broadcast data packet; 

if the third broadcast acknowledgement packet is used as an acknowledgement to the first node, determining, by the first node, to skip retransmitting the third broadcast data packet; or if the third broadcast acknowledgement packet is used as an acknowledgement to a parent node of the first node, comparing, by the first node, the sequence number of the third broadcast data packet with the sequence number of the latest data packet saved by the first node; 

if the sequence number of the third broadcast data packet equals the sequence number of the latest data packet saved by the first node, determining, by the first node, to skip sending the third broadcast acknowledgement packet; or if the sequence number of the third broadcast data packet is greater than the sequence number of the latest data packet saved by the first node, determining, by the first node, that a data packet whose sequence number is between 1 plus the sequence number of the latest data packet saved by the first node and the sequence number of the third broadcast data packet is a second missing data packet, and starting a fifth timer, wherein timing duration of the fifth timer is a fifth preset time period; and 

if the first node does not receive the second missing data packet within the fifth preset time period, sending, by the first node, a second negative acknowledgement indication to the parent node of the first node, wherein the second negative acknowledgement indication comprises the sequence number of the second missing data packet, so as to instruct the parent node of the first node to send the second missing data packet.


Regarding claim 14 of the application, claim 9 of US Pat. 056 shows:
Application
US Pat. 056
14. A network device used as a first node in a wireless mesh network, comprising: 

one or more memories storing instructions, and one or more processors, wherein the instructions are executed by the one or more processors to cause the network device to: 

receive a first broadcast data packet sent by a second node; and 

if the first broadcast data packet is consecutive to a latest data packet saved by the first node, and the first node does not receive, within a first preset time period, a first acknowledgement indication for the first broadcast data packet of the second node, send, by the first node, a first broadcast acknowledgement packet when the first preset time period elapses, wherein the first broadcast acknowledgement packet, wherein the first broadcast acknowledgement packet indicates that the first broadcast data packet is received.
9. A packet sending apparatus used in a first node, comprising: 

a receiving unit, configured to receive a first broadcast data packet sent by a second node; and a sending unit, configured to: 

if a sequence number of the first broadcast data packet received by the receiving unit equals 1 plus a sequence number of a latest data packet saved by the first node, and the receiving unit does not receive, within a first preset time period, a first acknowledgement indication for the first broadcast data packet of the second node, send a first broadcast acknowledgement packet when the first preset time period elapses, wherein the first broadcast acknowledgement packet comprises the first acknowledgement indication, and the first acknowledgement indication comprises the sequence number of the first broadcast data packet and an address of the second node.




Regarding claim 15 of the application, claim 9 of US Pat. 056 shows:
Application
US Pat. 056
15. The network device according to claim 14, wherein when a sequence number of the first broadcast data packet equals 1 plus a sequence number of the latest data packet saved by the first node, the first broadcast data packet is determined as consecutive to the latest data packet saved by the first node.
9. … if a sequence number of the first broadcast data packet received by the receiving unit equals 1 plus a sequence number of a latest data packet saved by the first node, and the receiving unit does not receive, within a first preset time period, a first acknowledgement indication for the first broadcast data packet of the second node, send a first broadcast acknowledgement packet when the first preset time period elapses, wherein the first broadcast acknowledgement packet comprises the first acknowledgement indication, and the first acknowledgement indication comprises the sequence number of the first broadcast data packet and an address of the second node.


Regarding claim 16 of the application, claim 9 of US Pat. 056 shows:
Application
US Pat. 056
16. The network device according to claim 15, wherein the first broadcast acknowledgement packet comprises the first acknowledgement indication, and the first acknowledgement indication comprises the sequence number of the first broadcast data packet and an address of the second node.
9. … if a sequence number of the first broadcast data packet received by the receiving unit equals 1 plus a sequence number of a latest data packet saved by the first node, and the receiving unit does not receive, within a first preset time period, a first acknowledgement indication for the first broadcast data packet of the second node, send a first broadcast acknowledgement packet when the first preset time period elapses, wherein the first broadcast acknowledgement packet comprises the first acknowledgement indication, and the first acknowledgement indication comprises the sequence number of the first broadcast data packet and an address of the second node.



Regarding claim 17 of the application, claim 10 of US Pat. 056 shows:
Application
US Pat. 056
17. The network device according to claim 15, wherein the instructions are executed by the one or more processors to further cause the network device to: 

start a first timer and a second timer if the first node has a subnode, wherein timing duration of the first timer is the first preset time period, timing duration of the second timer is a second preset time period, and the second preset time period is less than the first preset time period; and 

send the first broadcast data packet when the second preset time period elapses, if the first node does not receive, within the second preset time period, a second acknowledgement indication, sent by any one subnode of the first node for the first broadcast data packet.
10. The apparatus according to claim 9, further comprising a processing unit configured to start a first timer and a second timer if the first node has a subnode, wherein timing duration of the first timer is the first preset time period, timing duration of the second timer is a second preset time period, and the second preset time period is less than the first preset time period; and wherein the sending unit is configured to: if the receiving unit does not receive, within the second preset time period, a second acknowledgement indication, sent by any one subnode of the first node for the first broadcast data packet, send the first broadcast data packet when the second preset time period elapses.



Regarding claim 18 of the application, claim 12 of US Pat. 056 shows:
Application
US Pat. 056
18. The network device according to claim 17, wherein the instructions are executed by the one or more processors to further cause the network device to: 

start a third timer when the first node sends the first broadcast data packet, wherein timing duration of the third timer is a third preset time period, and the third preset time period is greater than the first preset time period; and 

retransmit the first broadcast data packet when the third preset time period elapses, if the first node does not receive, within the third preset time period, a third acknowledgement indication for the first broadcast data packet of the first node.
12. The apparatus according to claim 10, wherein the processing unit is further configured to start a third timer when the sending unit sends the first broadcast data packet, wherein timing duration of the third timer is a third preset time period, and the third preset time period is greater than the first preset time period; and the sending unit is further configured to: if the receiving unit does not receive, within the third preset time period, a third acknowledgement indication for the first broadcast data packet of the first node, retransmit the first broadcast data packet when the third preset time period elapses.



Regarding claim 19 of the application, claim 14 of US Pat. 056 shows:
Application
US Pat. 056
19. The network device according to claim 15, wherein the instructions are executed by the one or more processors to further cause the network device to: 

if the first broadcast data packet is a repeatedly received packet over a latest data packet saved by the first node, and the first broadcast data packet carries an address of the first node, determine to skip retransmitting the first broadcast data packet; or 

if the first broadcast data packet is a repeatedly received packet over a latest data packet saved by the first node, and the first broadcast data packet carries an address of a parent node of the first node, determine to skip sending the first broadcast acknowledgement packet.
14. The apparatus according to claim 10, wherein the processing unit is further configured to: if a sequence number of the first broadcast data packet equals a sequence number of a latest data packet saved by the first node, and the first broadcast data packet carries an address of the first node, determine to skip retransmitting the first broadcast data packet; or the processing unit is further configured to: if a sequence number of the first broadcast data packet equals a sequence number of a latest data packet saved by the first node, and the first broadcast data packet carries an address of a parent node of the first node, determine to skip sending the first broadcast acknowledgement packet.



Regarding claim 20 of the application, claim 14 of US Pat. 056 shows:
Application
US Pat. 056
20. The network device according to claim 19, wherein when a sequence number of the first broadcast data packet equals a sequence number of the latest data packet saved by the first node, the first broadcast data packet is determined as the repeatedly received packet over the latest data packet saved by the first node.
14. The apparatus according to claim 10, wherein the processing unit is further configured to: if a sequence number of the first broadcast data packet equals a sequence number of a latest data packet saved by the first node, and the first broadcast data packet carries an address of the first node, determine to skip retransmitting the first broadcast data packet; or the processing unit is further configured to: if a sequence number of the first broadcast data packet equals a sequence number of a latest data packet saved by the first node, and the first broadcast data packet carries an address of a parent node of the first node, determine to skip sending the first broadcast acknowledgement packet.


Regarding claim 21 of the application, claim 15 of US Pat. 056 shows:
Application
US Pat. 056
21. The network device according to claim 15, wherein the instructions are executed by the one or more processors to further cause the network device to: if the first broadcast data packet is not consecutive to a latest data packet saved by the first node, determine a first missing data packet, and starting a fourth timer, wherein timing duration of the fourth timer is a fourth preset time period; and 

if the first node does not receive the first missing data packet within the fourth preset time period, send a first negative acknowledgement indication to a parent node of the first node, wherein the first negative acknowledgement indication comprises the sequence number of the first missing data packet, so as to instruct the parent node of the first node to send the first missing data packet.
15. The apparatus according to claim 10, wherein the processing unit is further configured to: if a sequence number of the first broadcast data packet is greater than 1 plus a sequence number of a latest data packet saved by the first node, determine that a data packet whose sequence number is between 1 plus the sequence number of the latest data packet saved by the first node and the sequence number of the first broadcast data packet is a first missing data packet, and start a fourth timer, wherein timing duration of the fourth timer is a fourth preset time period; and the sending unit is further configured to: if the receiving unit does not receive the first missing data packet within the fourth preset time period, send a first negative acknowledgement indication to a parent node of the first node, wherein the first negative acknowledgement indication comprises the sequence number of the first missing data packet, so as to instruct the parent node of the first node to send the first missing data packet.


Regarding claim 22 of the application, claim 15 of US Pat. 056 shows:
Application
US Pat. 056
22. The network device according to claim 21, wherein when a sequence number of the first broadcast data packet is greater than 1 plus a sequence number of the latest data packet saved by the first node, the first broadcast data packet is determined as not consecutive to the latest data packet saved by the first node.
15. The apparatus according to claim 10, wherein the processing unit is further configured to: if a sequence number of the first broadcast data packet is greater than 1 plus a sequence number of a latest data packet saved by the first node, determine that a data packet whose sequence number is between 1 plus the sequence number of the latest data packet saved by the first node and the sequence number of the first broadcast data packet is a first missing data packet, and start a fourth timer, wherein timing duration of the fourth timer is a fourth preset time period; and the sending unit is further configured to: if the receiving unit does not receive the first missing data packet within the fourth preset time period, send a first negative acknowledgement indication to a parent node of the first node, wherein the first negative acknowledgement indication comprises the sequence number of the first missing data packet, so as to instruct the parent node of the first node to send the first missing data packet.


Regarding claim 23 of the application, claim 15 of US Pat. 056 shows:
Application
US Pat. 056
23. The network device according to claim 22, wherein a first missing data packet comprises one or more data packets whose sequence number is between 1 plus the sequence number of the latest data packet saved by the first node and the sequence number of the first broadcast data packet.
15. The apparatus according to claim 10, wherein the processing unit is further configured to: if a sequence number of the first broadcast data packet is greater than 1 plus a sequence number of a latest data packet saved by the first node, determine that a data packet whose sequence number is between 1 plus the sequence number of the latest data packet saved by the first node and the sequence number of the first broadcast data packet is a first missing data packet, and start a fourth timer, wherein timing duration of the fourth timer is a fourth preset time period; and the sending unit is further configured to: if the receiving unit does not receive the first missing data packet within the fourth preset time period, send a first negative acknowledgement indication to a parent node of the first node, wherein the first negative acknowledgement indication comprises the sequence number of the first missing data packet, so as to instruct the parent node of the first node to send the first missing data packet.


Regarding claim 24 of the application, claim 9 of US Pat. 056 shows:
Application
US Pat. 056
24. A network system comprising 

a first node and a second node, 

wherein: the first node is configured to: receive a first broadcast data packet sent by a second node; and 

if the first broadcast data packet is consecutive to a latest data packet saved by the first node, and the first node does not receive, within a first preset time period, a first acknowledgement indication for the first broadcast data packet of the second node, send, by the first node, a first broadcast acknowledgement packet when the first preset time period elapses, wherein the first broadcast acknowledgement packet, wherein the first broadcast acknowledgement packet indicates that the first broadcast data packet is received; 

the second node is configured to send the first broadcast data packet to the first node and receive the first broadcast acknowledgement packet.
9. A packet sending apparatus used in a first node, comprising: 

a receiving unit, configured to receive a first broadcast data packet sent by a second node; and a sending unit, configured to: 

if a sequence number of the first broadcast data packet received by the receiving unit equals 1 plus a sequence number of a latest data packet saved by the first node, and the receiving unit does not receive, within a first preset time period, a first acknowledgement indication for the first broadcast data packet of the second node, send a first broadcast acknowledgement packet when the first preset time period elapses, wherein the first broadcast acknowledgement packet comprises the first acknowledgement indication, and the first acknowledgement indication comprises the sequence number of the first broadcast data packet and an address of the second node.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200177350 A1 – relates to acknowledging communications from multiple devices.
US 20190075491 A1 - relates to a wireless communication method and a wireless communication terminal for transmitting ACK.
US 20170373813 A1 - relates generally to wireless communications, and more specifically to systems, methods, and devices for communicating control information.
US 20170331587 A1 - relates to wireless communication and, most particularly, to a method and device for recovering an error without retransmission of a data frame in a wireless LAN.
US 20170063509 A1 - elates to a method and apparatus for processing an ACK signal in a wireless LAN system and, more particularly, to a method and apparatus for processing an ACK signal corresponding to a PPDU for multi-users in a wireless LAN system.
US 20170048048 A1 - relates in general to wireless communication systems and methods, and more particularly to, for example, without limitation, block acknowledgement for multi-user transmissions in wireless local area network (WLAN) systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413